Citation Nr: 1024831	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-20 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
chronic muscular strain, lumbar spine, including extraschedular 
consideration.

2.  Entitlement to a finding of total disability based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had verified active service from February 1983 to 
March 1984, and February 1985 to December 1985.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2010 the Veteran testified before the undersigned via 
video-teleconference from the RO.  A transcript has been 
incorporated into the record.  Following the hearing the Veteran 
submitted additional evidence for consideration with a written 
waiver of RO review.  

The issues have been recharacterized as listed on the title page 
to better reflect the Veteran's allegations and the evidence of 
record, to include a claim for TDIU, as part and parcel of the 
Veteran's claim for increased evaluation.  See Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  Although the Veteran has stated 
in the past that he was not appealing a prior denial of 
entitlement to TDIU, he has continued to present evidence and 
argument regarding his occupational capacity.

The issues of entitlement to service connection for bowel 
and bladder dysfunction, erectile dysfunction, 
fibromyalgia, as well as special monthly compensation, in 
addition to what appears to be a claim to reopen a claim 
for service connection for a T-12 teratoma, thoracic spine 
(see March 2010 private treatment record), have been 
raised by the record (see Transcript), but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During his testimony before the undersigned, the Veteran stated 
he had received primarily private care and not VA treatment, 
since about 2000 or 2001 and these records, from Dr. "Phelps" 
were not found in the record.  Following the hearing the Veteran 
submitted a signed release for these records.  The Board notes 
that the release dates the care from this physician as beginning 
in 2007, which leaves many years unaccounted for.

The Veteran has identified other private physicians as well, 
namely a Dr. "Shonard" in a December 2004 VA treatment record 
and a Dr. "Bobek", who wrote a 2005 statement that the Veteran 
had been under his care since 2002, who have provided him medical 
treatment regarding some aspect of his back.  Though scattered in 
dates, there are VA treatment records from this time period, too.  
In order to ensure a complete review, all available treatment 
records, private or VA, must be accounted for in the record.  

During the Veteran's April 2010 testimony before the undersigned, 
the Veteran discussed the current severity of his service-
connected lumbar spine disability, the evaluation of which is now 
on appeal, and he stated the "Air Force" had told him that he 
had had a fracture, L-4-L5 when treated as an inpatient.  See 
Transcript, page 15.  As the Veteran's inpatient records that may 
document the full extent of his original 1985 injury are not of 
record, they should be obtained.  

Finally, the Board notes that the Veteran was last examined in 
July 2008; to ensure that current findings are available, a new 
VA examination is required, particularly in light of indicatiosn 
at the hearing of worsening of the low back disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Take appropriate steps to obtain 
inpatient treatment records from the Walter 
Reed Army Medical Center and the base 
hospital at Andrews Air Force Base for the 
period of July to October 1985.  If records 
are unavailable, such must be certified in 
writing, and the Veteran informed.  The 
Veteran should be given the opportunity to 
present the records himself or to provide 
alternative records.

2.  Contact the Veteran and request a 
properly completed VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for all private medical care 
providers, to include Dr. Phelps, Dr. Bobek, 
and a Dr. "Shonard" for the period from 
2000 to present.  Document any attempts to 
obtain such records.  

Upon receipt of such releases, VA must take 
all appropriate steps to obtain the 
identified relevant records.  In the 
alternative, the Veteran should be informed 
that he may submit the records himself 
directly to VA.

3.  Obtain complete VA treatment records from 
the VA medical center at Roseburg, Oregon, 
and all associated clinics, as well as any 
other VA facility identified in the record or 
by the Veteran.

4.  Schedule the Veteran for a VA spine 
examination.  The examiner is asked to fully 
describe all current manifestations of the 
service connected low back disability, and 
should comment on the impact of the service 
connected disability on the Veteran's 
occupational function.  The examiner should 
be informed that the Veteran has been 
previously shown to have not engaged in 
combat, and is in receipt of disability 
retirement pay from his former employer, 
following a 2002 surgery (T-12 teratoma) and 
subsequent pedestrian - motor vehicle 
accident.  A full and complete rationale for 
all conclusions reached is required.




(CONTINUED ON NEXT PAGE)


5.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claims on 
appeal, to include consideration of 38 C.F.R. 
§ 3.321(b).  If any of the benefits sought 
remain denied, issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


